By the Court.
Action by A. against B. C. and D. Judgment for defendants. Petition by A. under civil Code (2 S. & C. 1112), setting forth the issue in the action, and alleging that the defendants entered into a conspiracy to and did testify falsely, and thereby obtained the judgment, evidence to sustain such allegations having been discovered since the trial: Held, that the petition is sufficient under the civil Code of 1853, § 534, subdivision 4, which authorizes the Court in which the judgment was rendered to set the same aside “for fraud practised by the successful party in obtaining the judgment or order.” See 74 Ohio L. 115; 75 Ohio L. 673; Rev. Stats. §§ 5354-5365.

Judgment reversed.